PER CURIAM.
Petitioner is granted a belated appeal of the July 29, 2014, judgment and sentence in Leon County Circuit Court case number 2013-CF-1904-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. *1289Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BENTON, CLARK, and SWANSON, JJ., concur.